Title: John Adams to the president of Congress, 10 February 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague Feb. 10. 1784.
        
        I had Scarcely finished my Dispatches, to go by Mr Thaxter with the definitive Treaty, when I was taken down with a Fever at Paris, and reduced so low as to be totally unable to attend to any Business for a long time. When I grew so much better, as to be able to ride, I was advised to go to England.— As I had nothing to do at Paris, and an Attempt to reside in Holland, would probably have thrown me into a relapse, I took the Advice and after a few Weeks of gentle Exercise and relaxation of Care, with a Change of Air and of Diet I found myself so much better as to venture over, to Holland tho in a very rigorous season to see if I could do any thing to Save the

publick Credit. I have done my Utmost, to no Purpose. Mr Vanberckel & Mr Vischer, who are very well disposd to serve Us have frankly told me, that there was no hope of obtaining the least assistance from the Regency. I went to Amsterdam and Spent Eight or ten days there, but could do nothing. The Bills of Exchange must, for any Thing I see, go back And the Credit of the United States will never revive, untill they shall have established a certain Revenue for the Payment of Interest.
        A long Course of Journeys and Voyages, a Variety of Climates and continual Application of Mind, have So wrecked my Constitution, which was never very firm, and produced these repeated Attacks of the Fever, that It is high time for me, to take a little repose, and as Mr Jay will be with Dr Franklin, at Paris, it will be unnecessary for me to go thither, to execute the last Instructions of Congress, and I shall accordingly remain here, untill further orders.
        Peace is made between Russia and the Porte, and the definitive Treaty between England and Holland, is expected to be soon signed. May the World continue at Peace.— But if it should not, I hope We shall have Wisdom enough to keep ourselves out of any Broil. as I am quite in Sentiment with the Baron de Nolken, the Swedish Ambassador at st James’s, who did me the Honour to visit me, although I had not visited him.— “sir Says he I take it for granted that you will have Sense enough, to see Us in Europe cut each others Throats with a philosophical Tranquility?”
        This Minister requested Governer Pownal to introduce him to me. He did So. The Ambassador told me, he had been twenty Years, at that Court, and had seen the Rise, Progress and End of the dispute with America. That he had lived much with the British Ministers, and had often ventured to give them his Sentiments.— that he had constantly fortold the Issue, but Says he “Altho I was upon good Terms with them they had no Confidence in me. and in this they were right for no Court ought ever to have Confidence in a foreign Minister.”— I mention this, because it is a Maxim, with all old Nations, and I think it high time it should become the Maxim of our young one.
        Governer Pownal, told me, that he meditated a Voyage to America, but was afraid of Jealousies and suspicions, and asked if I thought he might be well recd..— I told him I did not doubt he would be received, respectfully in every Part, of America. That he had been always considered, as far as I know as friendly to America, and that his Writings had been usefull to our Cause.
        
        With great Respect I have the Honour to be sir / Your most obedient and most humble / Servant
      